                          UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEVADA


UNITED STATES OF AMERICA
                                                   JUDGMENT
                        Plaintiff,
       v.                                          Case Number: 2:16-cr-00242-GMN-DJA-4
JOSE UGARTE                                           (Related case: 2:18-cv-01689-GMN   )


                        Defendant.


       Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
       the jury has rendered its verdict.

       Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
       or heard and a decision has been rendered.

       Decision by Court. This action came for consideration before the Court. The issues have been
       considered and a decision has been rendered.

        IT IS ORDERED AND ADJUDGED
that judgment is hereby entered. The Court now sentences Petitioner to 42 months imprisonment, beginning
from the date of his federal sentencing, November 17, 2017. The remaining conditions of the Judgment shall
remain unchanged.




       December 27, 2019
       ____________________                                 DEBRA K. KEMPI
       Date                                                Clerk



                                                            /s/ J. Matott
                                                           Deputy Clerk
